Exhibit 10.38 AMENDMENT NO. 2 TO CREDIT AGREEMENT AMENDMENT NO. 2, dated as of March 15, 2011 (the “Amendment”) to the CREDIT AGREEMENT dated as of December 31, 2010 (as same has been and may be further amended, restated, supplemented or modified, the “Agreement”), by and among ACETO CORPORATION, a New York corporation, ACETO AGRICULTURAL CHEMICALS CORPORATION, a New York corporation, CDC PRODUCTS CORPORATION, a New York corporation, ACETO PHARMA CORP., a Delaware corporation, ACCI REALTY CORP., a New York corporation, ARSYNCO INC., a New Jersey corporation, ACETO REALTY LLC, a New York limited liability company, and RISING PHARMACEUTICALS, INC. (formerly known as Sun Acquisition Corp.), a Delaware corporation, jointly and severally, (each a “Company” and collectively the “Companies”), the LENDERS which from time to time are parties to this Agreement (individually, a “Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., a national banking association as Administrative Agent for the Lenders. RECITALS The Companies have requested an amendment to the Credit Agreement as set forth herein and the Lenders and the Administrative Agent have agreed to such amendment subject to the terms and conditions of this Amendment. NOW, THEREFORE, the parties hereto hereby agree as follows: ARTICLE 1. AMENDMENT TO CREDIT AGREEMENT Section 1.1. The reference to the date “March 15, 2011” in the last sentence of Section 6.12 of the Credit Agreement is hereby amended and replaced with the date “April 30, 2011”. ARTICLE 2. REPRESENTATIONS AND WARRANTIES; NO EVENT OF DEFAULT Section 2.1.The Companies hereby represent and warrant to the Lenders and theAdministrative Agent that each of the representations and warranties set forth in each Loan Document is true and correct is all material respects as of the date hereof with respect to the Companies, with the same effect as though made on the date hereof (unless any such representation and warranty is as of a specific date, in which event, as of such date), and are hereby incorporated herein in full by reference as if fully restated herein in its entirety. Section 2.2.To induce the Lenders and the Administrative Agent to enter into this Amendment the Companies hereby acknowledge and agree that, as of the date hereof, and after giving effect to the terms hereof, there exists no Default or Event of Default. ARTICLE 3. MISCELLANEOUS Section 3.1.The amendment herein is limited specifically to the matter set forth above and for the specific instance and purpose for which given and does not constitute directly or by implication an amendment or waiver of any other provisions of the Agreement or any other Loan Document or a waiver of any Default or Event of Default which may occur or may have occurred under the Agreement or any other Loan Document. Section 3.2. This Amendment may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument, and any party hereto may execute this Amendment by signing any such counterpart. Section 3.3.THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF). [next page is the signature page] 2 IN WITNESS WHEREOF, the Companies, the Lenders and the Administrative Agent have caused this Amendment to be duly executed as of the day and year first above written. ACETO CORPORATION ACETO AGRICULTURAL CHEMICALS CORPORATION By: By: Name: Douglas Roth Name: Douglas Roth Title: Chief Financial Officer Title: Secretary/Treasurer CDC PRODUCTS CORPORATION ACCI REALTY CORP. By: By: Name: Douglas Roth Name: Douglas Roth Title: Secretary/Treasurer Title:Secretary/Treasurer ACETO PHARMA CORP. ARSYNCO INC. By: By: Name:Douglas Roth Name: Douglas Roth Title: Secretary/Treasurer Title: Secretary/Treasurer ACETO REALTY LLC RISING PHARMACEUTICALS, INC. By: Aceto Corporation, its Sole Member (f/k/a Sun Acquisition Corp.) By: By: Name:Douglas Roth Name: Douglas Roth Title: Chief Financial Officer Title: Secretary/Treasurer JPMORGAN CHASE BANK, as Administrative Agent and as a Lender By: Name: Title: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: Name: Title: 3
